Case 1:19-cv-22928-JLK Document 27 Entered on FLSD Docket 10/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-22928-CV-KING

 MARVIN PACE,

        Plaintiff,

 v.

 A. LAWRENCE,
 et al.,

       Defendants.
 _________________________________/

                     ORDER ADOPTING REPORT AND RECOMMENDATION

        THIS MATTER comes before the Court upon the September 25, 2020 Report and

 Recommendation of Magistrate Judge Lisette M. Reid (DE 22). Objections were due by October 9, 2020;

 none were filed.

        After initial screening of the Complaint, pursuant to 28 U.S.C. § 1915(e)(2), Judge Reid

 recommends that the following claims PROCEED:

      1. The excessive force claims against Defendant Lewis and Defendant Barnes;

      2. The state law battery claims against Defendant Lewis and Defendant Barnes;

      3. The failure-to-intervene claims against Defendants Martin, Kaesenthout, and Lieutenant M.P.;

      4. Both deliberate indifference to serious medical needs claims against Defendant Lewis;

      5. The conditions-of-confinement claim under the Eighth Amendment against Defendant Lewis;

      6. The due process claims against Defendants Lewis, Duke, and the Jane Doe Defendant.

 Additionally, Judge Reid recommends that the following claims be DISMISSED:

      7. The ADA claim against Defendant Lewis;

      8. The access-to-courts claim against Defendant Lewis;
Case 1:19-cv-22928-JLK Document 27 Entered on FLSD Docket 10/14/2020 Page 2 of 2




       9. The right to communicate claim against Defendant Lewis;

       10. The failure to protect claim against all Defendants;

       11. The “Fraud by False Documentation” claim;

       12. The RLUIPA claim against Defendant Lewis;

       13. The First Amendment Free Exercise Clause claim against Defendant Lewis; and

       14. All other claims that were invoked and not fully developed against any other Defendant.

       After a thorough review of the record, and consideration of the R&R, the Court concludes that the

 R&R is well-reasoned and accurately states the law of the case. Therefore, it is ORDERED,

 ADJUDGED, and DECREED that Magistrate Judge Reid’s Report and Recommendation (DE 22) be,

 and the same is, hereby AFFIRMED and ADOPTED as an order of this Court.

        DONE and ORDERED in chambers at the James Lawrence King Federal Justice Building

 and United States Courthouse, Miami, Florida, this 14th day of October, 2020.



                                               _______________________________
                                               JAMES LAWRENCE KING
                                               UNITED STATES DISTRICT JUDGE
 cc:    Magistrate Judge Lisette M. Reid
        All counsel of record
        Marvin Pace, pro se
